IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 84 MM 2015
                              :
               Respondent     :
                              :
                              :
          v.                  :
                              :
                              :
FREDERICK JOHN DAVIS,         :
                              :
               Petitioner     :


                                      ORDER


PER CURIAM
      AND NOW, this 8th day of July, 2015, the Petition for Leave to File Appeal Nunc

Pro Tunc is DENIED.